Citation Nr: 1021563	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  09-01 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for the cause of the 
Veteran's death.

2.  Whether new and material evidence has been submitted to 
reopen the claim to basic eligibility for VA nonservice- 
connected death pension.  


REPRESENTATION

Appellant represented by:  Roger M. Vinoya, Agent




ATTORNEY FOR THE BOARD

E. I. Velez, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had recognized service with the New Philippine 
Scouts from September 1946 to April 1947.  He died in July 
1969.  The appellant is his widow.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from  decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.


FINDINGS OF FACT

1.  The appellant was last denied her request to reopen the 
claim of service connection for the cause of death in May 
2004.  The appellant did not perfect an appeal to that 
decision and it became final.

2.  The evidence added to the record since the May 2004 
decision is cumulative or redundant of the evidence 
previously of record and does not relate to an unestablished 
fact necessary to substantiate the claim.

3.  The appellant's claim of entitlement to VA death pension 
benefits was denied by the RO in April 1995 on the basis that 
evidence had not been presented to demonstrate qualifying 
service.  The appellant did not appeal the decision.

4.  Additional evidence received subsequent to the April 1995 
decision is not new and material, as it does not include any 
previously unconsidered official service department records 
which demonstrate basic eligibility for VA death pension 
benefits.


CONCLUSION OF LAW

New and material evidence to reopen the appellant's claim for 
service connection for the cause of death or nonservice-
connected death pension benefits has not been submitted.  38 
U.S.C.A. §§  5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a); 
20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim to reopen, VCAA notice must include 
an explanation of 1) the evidence and information necessary 
to establish entitlement to the underlying claim for the 
benefit sought; and 2) what constitutes new and material 
evidence to reopen the claim as determined by the evidence of 
record at the time of the previous final denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Court further 
explained that a notice letter must describe what evidence 
would be necessary to substantiate the element or elements 
required to establish the underlying claim that were found 
insufficient in the previous denial.

As to both issues on appeal, the record reflects that the 
originating agency provided the appellant with the notice 
required under the VCAA and under Kent by a letter dated in 
February 2008.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Board notes that a certification from the National 
Personnel Records Center of August 1996 notes that the 
Veteran's service medical records were not available as they 
were fire related records.  The Court has held that in cases 
where records once in the hands of the government are lost, 
the Board has a heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The following analysis has been 
undertaken with this heightened duty in mind.  The case law 
does not, however, lower the legal standard for proving a 
claim for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  Therefore, the Board finds 
that the VA has satisfied its duties to notify and to assist 
the claimant in this case.  No further assistance to the 
appellant with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

The Court has held that the VCAA is not applicable to matters 
in which the law, and not the evidence, is dispositive.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Such is the case 
regarding the appellant's appeal for nonservice-connected 
pension benefits.  Thus, the Board finds that any deficiency 
in VA's VCAA notice or development action as to this matter 
is harmless error.  Id.

Legal Criteria and Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  An exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The appellant has appealed the denial to reopen the claim for 
service connection for the cause of death.  The Veteran died 
in July 1969.  In January 1995, the appellant submitted a 
claim for Dependency and Indemnity Compensation (DIC) 
benefits.  In a March 1995 rating decision, the appellant was 
denied service connection for the cause of death.  The RO 
found that no evidence was received that linked the Veteran's 
death causing condition to service and there was no evidence 
of tuberculosis, the fatal disease process, within the 
presumptive period.  The appellant was notified of the denial 
in April 1995.  The appellant did not appeal that decision 
and it became final.

In April 1999 the appellant requested to reopen the claim for 
service connection for the cause of death.  In a rating of 
February 2000, the RO reopened the claim for service 
connection for the cause of death and denied the claim on the 
basis that the evidence failed to establish a relationship 
between the Veteran's military service and the cause of 
death.  In 2001, after the enactment of the VCAA, the 
appellant's claim for service connection for the cause of 
death was readjudicated.  In a rating decision of December 
2001, the RO denied service connection for the cause of the 
Veteran's death on the basis that the evidence failed to 
establish a relationship between the Veteran's military 
service and death.

The appellant submitted subsequent requests to reopen the 
claim for service connection for the cause of death.  In 
rating decisions of August 2003, September 2003, January 
2004, and May 2004 the RO denied the requests to reopen the 
claim for service connection for the cause of death.  The 
basis of the denials continued to be the lack of a nexus 
between service and the cause of death.  

The appellant once again requested to reopen her claim for 
service connection for the cause of death.  In a rating 
decision of May 2008, the RO denied reopening of the claim 
for service connection for the cause of death.  The RO found 
that no new evidence showing a relationship between the 
Veteran's death and service had been received.  The appellant 
is appealing this decision.

At the time of the last final denial, the record contained 
the appellant's claim, a January 1995 certification from the 
Office of the Local Civil Registrar of the Republic of the 
Philippines showing the Veteran died in July 1969 and the 
cause of death was PTB (pulmonary tuberculosis), a 
Certification of Military Service form the National Personnel 
Service Records Center noting the Veteran served as a member 
of the Army of the United States from September 1946 to April 
1947; a January 2000 medical certificate form Dr. E.E. 
stating he had treated the Veteran from 1949 to 1956 for 
malnutrition, PTB and avitaminosis; a June 2003 medical 
certificate from Dr. T.G.C. stating he had treated the 
Veteran from January 1967 to May 1969 for far advanced 
pulmonary tuberculosis; an August 2003 letter form Dr. L.F.F. 
stating that the Veteran had a history of pulmonary 
tuberculosis since 1948 and that he had started treated the 
Veteran in 1969; an October 2003 certification from Dr. 
L.E.F. stating that the Veteran had suffered from 
tuberculosis since 1965-1967 and that he had been his 
attending physician several times; a January 2004 
certification from Dr. L.E.F. stating that he had been the 
Veteran's doctor since 1969 up to his death; and a March 2004 
affidavit form the Veteran's sister wherein she stated that 
in early December 1947 one of the Veteran's comrades had 
informed her that the Veteran was suffering from pulmonary 
tuberculosis and that she immediately went to the hospital to 
visit her brother.  

Since the last final denial, the appellant has submitted 
additional copies of the April 1992 Certification of Military 
Service and, a February 1947 letter from 1st Lieutenant 
G.S.B. stating that he Veteran was relieved form military 
control in March 1947 to a terminal leave status and that he 
would be discharged effective April 1947.  

On careful review of the record, the Board has determined 
that new and material evidence to reopen the claim for 
service connection for the cause of death has not been 
submitted.  The appellant's claim for service connection was 
previously denied on the basis that there was no credible or 
acceptable evidence which showed the Veteran's cause of death 
was related to service or that PTB manifested within the 
presumptive period.  

The evidence received since the last final denial consists of 
duplicates of what is already of record.  The appellant has 
also submitted another document attesting to the date of 
discharge from service.  None of the records submitted since 
the last final denial are material as they do not relate to 
an unestablished fact necessary to substantiate the claim.

Stated differently, at the time of the prior denial there was 
evidence that the Veteran had served from September 1946 to 
April 1947, that he had died in 1969, and that the fatal 
disease process was PTB which was first identified after the 
presumptive period after discharge.  The record also included 
the appellant's claim.  The appellant's claim for service 
connection for the cause of death was last denied because 
there was no credible or competent evidence which showed the 
Veteran's cause of death was related to service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2009).  The submitted evidence does not 
change any material fact; rather, the evidence is cumulative.

The appellant is seeking to reopen her claim for nonservice 
connected death pension benefits.  Her claim was initially 
denied in April 1995 on the basis that the Veteran did not 
have qualifying service.  She did not appeal that decision 
and it became final.  She requested that her claim be 
reopened, and in December 2008, the RO denied her request to 
reopen on the basis that the Veteran did not have qualifying 
service.

Service in the Commonwealth Army of the Philippines is 
included, for compensation, dependency and indemnity 
compensation, and burial allowance, from and after the dates 
and hours, respectively, when they were called into service 
of the Armed Forces of the United States by orders issued 
from time to time by the General Officer, U.S. Army, pursuant 
to the Military Order of the President of the United States 
dated July 26, 1941. Service as a guerrilla under the 
circumstances outlined in paragraph (d) of this section is 
also included.  38 C.F.R. § 3.40(c).

Persons with service in the Philippine Commonwealth Army, 
USAFFE (U.S. Armed Forces, Far East), including the 
recognized guerrillas, or service with the New Philippine 
Scouts under Public Law 190, 79th Congress shall not be 
deemed to have been in active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to VA nonservice-connected death pension 
benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

The basis of the prior denial included an April 1992 
Certification of Military Service.  The certification was 
provided by the National Personnel Records Center and states 
that the Veteran was a member of the Army of the United 
States from September 3, 1946 to April 10, 1947, that the 
service was terminated by Honorable Discharge and the last 
grade or rank was Private.  The certification does not 
specify whether the Veteran served with the Philippine 
Commonwealth Army or the USAFFE (U.S. Armed Forces, Far 
East), including the recognized guerrillas, or service with 
the New Philippine Scouts; it simply states that the Veteran 
served with the Army of the United States.  Also of record in 
April 1995 was a VA Form 21-3101, Request of Information form 
of August 1996 that shows that the Veteran served with the 
New Philippine Scouts.  The form was requesting the Veteran's 
complete report and all available medical and clinical 
records.  The form has a stamp from the National Personnel 
Records Center stating that there were no medical records on 
file as the fire was a fire-related file.  This form reflects 
that the Veteran served in the New Philippine Scouts.  The 
appellant was informed of this decision in April 1995, and it 
was explained that the Veteran's service in the New 
Philippine Scouts precluded eligibility for nonservice-
connected pension benefits.  

Evidence added to the record since April 1995 is duplicative 
of information previously considered by the RO.  Such 
information includes the appellant's statements and the 
previously considered proofs of service.  Therefore, the 
Board must find that the additional evidence is not material, 
since it does not relate to an unestablished fact necessary 
to substantiate the claim, nor would it raise a reasonable 
possibility of substantiating the claim of entitlement to VA 
death pension benefits. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302(a).  Having found that the 
evidence is not new and material, the Board also finds that 
no further adjudication of this claim is warranted.  See 
Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).


ORDER

The application to reopen the claim for service connection 
for the cause of death and nonservice-connected death pension 
benefits is denied.




______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


